Title: Thomas Jefferson to Joel Yancey, 14 November 1819
From: Jefferson, Thomas
To: Yancey, Joel


					
						Dear Sir
						
							Monticello
							Nov. 14. 19.
						
					
					Your letter of the 3d did not get to Charlottesville until last night. I had written to you on the 30th of Oct. by mr Bishop who said he would deliver it in 2. days. I presume you recieved it soon after yours of the 3d. the cart now carries up the window irons for John Hemings and I inclose you a note of instructions for him. it carries a map also, to be stripped of the straw and put away in a close room. it is to bring back the dried fruit, one firkin of butter and the cheese which was sent from Richmond and which probably would spoil before spring. I wish the cart to stay there but one day. if you will let me know what number of hogs you can fatten I will give some directions about their distribution. I salute you with great friendship & respect.
					
						
							Th: Jefferson
						
					
				